Citation Nr: 1047308	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  05-03 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee disability, 
to include as secondary to a service-connected right knee 
disability.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Daniel G. Curry, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, S.R., B.H.




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from December 1967 to December 
1970 and had periods of active duty for training from September 
1973 to December 1977.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from April 2004 and May 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  The April 2004 rating decision denied 
entitlement to service connection for PTSD.  The May 2005 rating 
decision denied service connection for a left knee disability 
claimed as secondary to service-connected right knee disability.  

In March 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that hearing 
is of record.

These matters were previously before the Board in May 2008 when 
service connection for PTSD, a left knee disability, and tinnitus 
was denied.  The appellant appealed the Board's May 2008 decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In February 2009, the appellant's attorney and a 
representative of the VA Office of General Counsel, on behalf of 
the Secretary, filed a Joint Motion to for Partial Remand (Joint 
Motion).  The appellant did not appeal the issue of entitlement 
to service connection for tinnitus.  In a March 2009 Order, the 
Court granted the Joint Motion, vacated the Board's May 2008 
decision, and remanded the matter to the Board for action 
consistent with the Joint Motion. 

The May 2008 Board decision also remanded the issues of 
entitlement to service connection for a low back disability, 
entitlement to service connection for a cardiovascular 
disability, claimed as secondary to service-connected diabetes 
mellitus, entitlement to service connection for a kidney 
disability, claimed as secondary to service-connected diabetes 
mellitus, entitlement to service connection for erectile 
dysfunction, and whether new and material evidence has been 
received to reopen a claim of entitlement to service connection 
for a cervical spine disability.  The basis for the remand was to 
provide the Veteran a statement of the case on these issues, and 
to afford him the opportunity to complete an appeal with the 
timely submission of a substantive appeal.  Manlincon v. West, 12 
Vet. App. 238 (1999).  VA's computerized locating system (VACOLS) 
indicates that while a substantive appeal has been received, none 
of the issues have been certified to the Board for appellate 
consideration.  As such, the Board has no jurisdiction to 
consider these matters at this time.

In the May 2008 decision, the Board noted that the appellant had 
raised inferred claims of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus, and entitlement to service connection for 
bilateral upper and lower extremity peripheral neuropathy, to 
include as secondary to service-connected diabetes mellitus.  As 
these issues have not been developed for appellate review, they 
are again referred to the RO for appropriate action.

The issues of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus, and entitlement to service connection 
for bilateral upper and lower extremity peripheral 
neuropathy, to include as secondary to service-connected 
diabetes mellitus, have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The issue of entitlement to service connection for a left knee 
disability, to include as secondary to service-connected right 
knee disability, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD is shown by the clinical evidence of record to be related to 
the appellant's active military service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125(a) (Diagnostic Code 9411) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim of entitlement to service connection for PTSD has been 
granted, as discussed below.  As such, the Board finds that any 
error related to the Veterans Claims Assistance Act (VCAA) is 
moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2010); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in service.  
See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, between 
current symptomatology and an in-service stressor.  In general, 
the Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain evidence that corroborates the Veteran's 
account as to the occurrence of the claimed stressor.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

However, if the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

Additionally, during the course of this appeal, 38 C.F.R. 
§ 3.304(f) was amended to provide that if a stressor claimed by a 
Veteran is related to the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist or 
contract equivalent confirms that the claimed stressor is 
adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  See 75 Fed. Reg. 39843 (2010).  As the 
appellant's claim was not decided by the Board prior to July 12, 
2010, the amended version of 38 C.F.R. § 3.304(f) is applicable.  
Id.  

Analysis

The appellant contends that he is entitled to service connection 
for PTSD.  For the reasons that follow, the Board concludes that 
service connection is warranted.

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), which mandates that, for VA purposes, all mental 
disorder diagnoses must conform to the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f); 
38 C.F.R. § 4.125(a).  

Here, the appellant's VA treatment records reflect that he has a 
diagnosis of chronic PTSD.  (See including March 2007 and October 
2009 VA treatment records).  A June 2010 letter from Dr. H.D., 
Ph.D., reflects that the appellant has an Axis I diagnosis of 
PTSD.  An October 2010 letter from T.D., M.D., a VA psychiatrist, 
also indicates that the appellant has a diagnosis of PTSD.  In 
Cohen v. Brown, 10 Vet. App. 128, 140 (1997), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
diagnosing PTSD, mental health professionals 'are presumed to 
know the DSM-IV requirements applicable to their practice and to 
have taken them into account in providing a PTSD diagnosis.'  
Thus, the Board finds that the appellant has a current DSM-IV 
diagnosis of PTSD.

Under the second criterion of service connection for PTSD, there 
must be a link, established by medical evidence, between the 
appellant's current symptomatology and the claimed in-service 
stressors.  See 38 C.F.R. § 3.304(f).  

The appellant has alleged several in-service stressors, including 
witnessing the dead bodies of four soldiers who were killed in an 
ambush in the Korean Demilitarized Zone (DMZ) in October 1969.  
(See June 2005 statement).  In the June 2010 letter, Dr. H.D. 
notes that the appellant witnessed the decapitated bodies of four 
American soldiers with whom he was friendly.  Dr. H.D. states 
that this was an extremely traumatic event that resulted in 
severe PTSD.  He opines that it is as likely as not that this was 
the precipitator of the appellant's PTSD.  The October 2010 
letter from Dr. T.D., a VA psychiatrist, notes that the 
appellant's PTSD was brought about by the severe traumas that he 
witnessed during combat situations, especially and more 
specifically the decapitation of four American soldiers with whom 
he was friends.  As the June 2010 and October 2010 letters from 
Dr. H.D. and Dr. T.D. indicate that the appellant's PTSD was 
caused by witnessing the bodies of four soldiers, the Board finds 
that a nexus has been established between the appellant's claimed 
in-service stressor and his diagnosis of PTSD.

The third criterion under 38 C.F.R. § 3.304(f) requires credible 
evidence that the claimed in-service stressor actually occurred.

The appellant's service personnel records reflect that from April 
1969 to June 1970, he was stationed with Company A, 2nd 
Battalion, 38th Infantry, 2nd Infantry Division.  A unit history 
of the 2nd Battalion, 38th Infantry, notes that beginning in 
March 1969, the battalion entered the hostile fire zone adjacent 
to and in the DMZ.  A February 2004 USASCURR (now known as the 
U.S. Army Joint Services and Research Center (JSRRC)) reply 
states that the historical narrative of the 2nd Battalion, 38th 
Infantry for 1969 reflects that it continued its mission of 
performing defensive and anti-infiltration duty along the DMZ.  
As noted above, if the evidence establishes that the appellant 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions or hardships of 
the appellant's service, the appellant's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  The evidence reflects that the appellant's 
unit was engaged in combat with the enemy in 1969, while he was 
stationed in the unit.  Thus, the Board finds that the 
appellant's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

In a June 2010 stressor statement, the appellant stated that on 
October 18, 1969, he was ordered to respond to an ambush of a 
truck in the DMZ.  He stated that when he arrived at the site of 
the ambush, he saw the bodies of four soldiers who had been 
machine-gunned in the head.  A unit history report submitted by 
the appellant's representative reflects that four members of 
Company C, 1st Battalion, 32nd Infantry, were killed in an ambush 
while returning to the southern boundary of the DMZ on October 
18, 1969.  

A May 2005 buddy statement from B.D., stated that in October 
1969, four soldiers were killed in an ambush by North Korean 
soldiers.  B.D. stated that he had met some of the soldiers when 
he arrived in Korea.  He stated that the appellant and others 
from the 2/38th infantry, were part of a reaction force team that 
was sent to the area.  

The appellant was not stationed in the same Company as the 
soldiers killed in the ambush.  However, the ambush in October 
1969 has been confirmed by evidence in the claims folder and the 
buddy statement from B.D. indicates that the appellant was part 
of a team that responded to the incident.  The stressor is 
consistent with the circumstances of the appellant's service.  
Therefore, the Board finds the appellant's claimed stressor of 
seeing the bodies of the soldiers killed in the October 1969 
ambush to be credible.  As noted above, the evidence indicates 
the appellant was engaged in combat with the enemy.  As the 
appellant's claimed stressor is also consistent with the 
circumstances, conditions and hardships of the appellant's 
service, the appellant's lay testimony alone may establish the 
occurrence of his claimed in-service stressor.  Consequently, the 
Board finds that the appellant's claimed stressor of seeing the 
bodies of the soldiers killed in the October 1969 ambush is 
confirmed.

The Board finds that the appellant has a current diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a), credible evidence 
has established that the claimed in-service stressor actually 
occurred, and that there is a link, established by the June 2010 
letter from Dr. H.D., and the October 2010 letter from Dr. T.D., 
between current symptomatology and the in-service stressor.  When 
all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that the evidence of record 
supports a finding that the appellant has PTSD as a result of his 
experiences in service.  In the absence of any evidence to the 
contrary and with resolution of doubt in favor of the appellant, 
the Board concludes that service connection is warranted for 
PTSD.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).  The Board has reviewed the evidence of record and finds 
that additional development is required in order to satisfy VA's 
duty to assist the appellant with respect to his claim for 
service connection for a left knee disability, to include as 
secondary to his service-connected right knee disability. 

Medical records in the claims folder contain conflicting 
information concerning whether the appellant has a left knee 
disability.  An April 2005 VA examination report reflects that 
the VA examiner found there was no evidence whatsoever that the 
appellant had any type of pathological process in the knee joint 
itself.  In contrast, in an August 2006 opinion, Dr. W.M., M.D., 
stated that it was his professional opinion that the injury to 
the appellant's right knee more likely than not resulted in 
structural damage to the cartilage in the appellant's left knee.  
Dr. W.M.'s statement indicates the appellant may have a left knee 
disability.  In a June 2007 letter, Dr. J.F., M.D., stated that 
the appellant had degenerative joint disease involving his knees.  
A February 2007 VA treatment record reflects that an x-ray of the 
left knee was normal.  Although Dr. W.M. and Dr. J.F. indicated 
the appellant had a left knee disability, their statements were 
not supported by medical evidence, such as x-rays or physical 
examination reports.  As the letters from Dr. W.M. and Dr. J.F. 
conflict with the April 2005 VA examination report and February 
2007 VA treatment record, which indicated the appellant did not 
have a left knee disability, the Board finds that another VA 
examination is necessary to determine whether the appellant has a 
left knee disability. 

The Board notes that in an April 2010 statement, the appellant's 
representative specifically requested that VA obtain a copy of 
the appellant's most recent medical records at the Kansas City VA 
Medical Center (VAMC).  The most recent VA treatment records in 
the claims folder date to April 2010.  As the VA treatment 
records may be relevant to the appellant's appeal, they should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain, and associate with the claims 
folder, copies of the appellant's VA 
treatment records from April 2010 to present.  
If no records are available, an annotation of 
this fact should be made in the claims 
folder.

2.  Thereafter, whether or not any additional 
VA treatment records have been associated 
with the claims folder, schedule the 
appellant for a VA examination to determine 
whether he has a current left knee 
disability.  

If any left knee disability is found, provide 
an opinion as to whether it is at least as 
likely as not that the left knee disability, 
if any, is related to the appellant's 
service.  The VA examiner is also requested 
to provide an opinion as to whether it is at 
least as likely as not that the left knee 
disability, if any, was caused or aggravated 
by his service-connected right knee 
disability.

The VA examiner is requested to provide a 
thorough rationale for all opinions provided.  
The examiner should review the claims folder 
and this fact should be noted in the 
accompanying medical report.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

If the examiner is unable to provide an 
opinion without resorting to speculation, the 
examiner should explain why a definitive 
opinion cannot be provided.

3.  Thereafter, readjudicate the issue on 
appeal of entitlement to service connection 
for a left knee disability, to include as 
secondary to the service-connected right knee 
disability.  If the benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant an 
appropriate opportunity to respond.  The case 
should then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect his claims, to include denial.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).









 Department of Veterans Affairs


